DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 02/18/2021. 
Response to Arguments
Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “Tanaka et al. fails to disclose the combinations of features recited in independent claims 1 and 2. Tanaka et al. fails to disclose the claim 1 feature of "a connection unit (i) disposed in an area where the plurality of pixels are arranged and (ii) configured to connect a pixel of the plurality of pixels with another signal line different from the signal line connected to the pixel" in combination with the other features of claim 1. Tanaka et al. also fails to disclose the claim 2 feature of "a connection unit, disposed in an area where the first pixel and the second pixel are arranged, the connection unit configured to switch connection and disconnection between the second signal line and the first pixel" in combination with the other features of claim 2. Neither 2n-1 of Tanaka et al., which the Office Action correlated to Applicant's previously claimed first and second connection units, or any other component of Tanaka et al., satisfies all requirements of Applicant's now-claimed "connection unit" of claim 1 or of claim 2.”
Examiner’s Response: Examiner respectfully disagrees. Claim language does not define or limit the “area where the plurality of pixels are arranged”. In regard to Tanaka et al., the area may be interpreted as the area of the entire pixel access unit 11 since the pixel access unit is where the plurality of pixels are arranged (Tanaka, Figs. 2 and 3, Paragraphs 0056-0057). The connection unit (Tanaka, Fig. 7, 111A2n-1, 111B2n-1, 1132n-1 and 1132n) is therefore also interpreted to be disposed in the area since it is part of the pixel access unit 11. Further, the connection unit is configured to connect a pixel of the plurality of pixels with another signal line different from the signal line connected to the pixel (Tanaka, Paragraphs 0151-0154 and 0175-0177). The connection unit is also configured to switch connection and disconnection between the second signal line and the first pixel (Tanaka, Paragraphs 0151-0154 and 0175-0177).
	Therefore, Tanaka satisfies all requirements of the connection unit of claim 1 and claim 2.
Applicant argues: “Shishido fails to disclose the combinations of features recited in independent claims 1 and 2. Shishido fails to disclose the claim 1 feature of "a connection unit (i) disposed in an area where the plurality of pixels are arranged and (ii) configured to connect a pixel of the plurality of pixels with another signal line different from the signal line connected to the pixel" in combination with the other features of claim 1. Shishido also fails to disclose the claim 2 feature of "a connection unit, 
Examiner’s Response: Examiner respectfully disagrees. Claim language does not define or limit the “area where the plurality of pixels are arranged”. In regard to Shishido, the area may be interpreted as an area including both the pixels and the switches (Shishido, Figs. 7 and 23-24). The connection unit (Shishido, Figs. 7 and 23-24, Switches 72) is therefore also interpreted to be disposed in the area. Further, the connection unit is configured to connect a pixel of the plurality of pixels with another signal line different from the signal line connected to the pixel (Shishido, Paragraphs 0068 and 0119-0121). The connection unit is also configured to switch connection and disconnection between the second signal line and the first pixel (Tanaka, Paragraphs 0068 and 0119-0121).
	Therefore, Shishido satisfies all requirements of the connection unit of claim 1 and claim 2.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 3, 6-9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 3 recites “the plurality of pixels arranged along the first direction include a first pixel and a second pixel; 
the plurality of signal lines include a first signal line that is connected to the first pixel and the second pixel and a second signal line;
the image sensor further comprises a first connection unit that switches connection and disconnection between the first signal line and the first pixel, and a second connection unit that switches connection and disconnection between the second signal line and the second pixel; and 
a control unit that executes (i) a first control so as to connect the first pixel and the first signal line by the first connection unit and to connect the second pixel and the second signal line by the second connection unit and (ii) a second control so as to connect the first pixel and the second signal line by the connection unit and to disallow connection of the second pixel and the second signal line by the second connection unit.”. However, this limitation is not described in the specification.

For example, in Figure 2, suppose a first pixel is 10(0,1) and a second pixel is 10(1,1) which are arranged along the first direction (vertical direction). A first signal line is 30b which is connected to the first and second pixel and a second signal line is 30c.
The first connection unit is SW1 of 10(0,1) since it connects the first pixel and the first signal line. The second connection unit is SW2a since it connects the second pixel and the second signal line and also disallows connection of the second pixel and the second signal line.
However, the first pixel 10(0,1) is never connected to the second signal line by any connection unit. Further, in Figure 2, any other pixel in the second column of pixels which may be consider to be a first pixel is also never connected to the second signal line.
Claims 6-9 depend on claim 3 and are therefore rejected for the same reasons.

Claim 16 recites “the first photoelectric conversion unit and the second photoelectric conversion unit are arranged along a first direction”. However, in conjunction with the limitations “a first signal line to which the first signal from the first output unit is output; a second signal line to which the second signal from the second output unit is output; and a connection unit configured to connect the first output unit and the second signal line” of claim 14, the limitation of claim 16 does not seem to be described in the specification.

Suppose the first output unit is the output unit of pixel 10(1,1), a first signal line to which the first signal from the first output unit is output would be signal line 30b. A connection unit configured to connect the first output unit and the second signal line would be connection unit SW2a and the second signal line would be signal line 30c.
However, no other pixel in the second column of pixels is connected to the second signal line 30c. Therefore the limitation “a second signal line to which the second signal from the second output unit is output” in conjunction with the limitations “the first photoelectric conversion unit and the second photoelectric conversion unit are arranged along a first direction” and “a first signal line to which the first signal from the first output unit is output…and a connection unit configured to connect the first output unit and the second signal line” is not described in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9 and 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka et al. (US 2017/0302872 A1).

Regarding claim 1, Tanaka et al. (hereafter referred as Tanaka) teaches an image sensor (Tanaka, Figs. 2 and 7), comprising: 
a plurality of pixels arranged along both of a first direction and a second direction different from the first direction (Tanaka, Fig. 7, Pixels are arranged in a first vertical direction and a second horizontal direction.), each of the plurality of pixels having a photoelectric conversion unit that generates an electric charge through photoelectric conversion of light (Tanaka, Figs 4 and 7, Photodiode (PD) 61, Paragraph 0087); 
a plurality of signal lines disposed along the second direction, each of the plurality of signals lines connected to a plurality of the pixels arranged along the first direction (Tanaka, Fig. 7, VSLs 42, Figure 7 shows four VSLs disposed along the second direction.); and 
	a connection unit (Tanaka, Fig. 7, switches 111A2n-1, 111B2n-1, 1132n-1 and 1132n) (i) disposed in an area where the plurality of pixels are arranged (Tanaka, Figs. 2 and 3, 

	Regarding claim 2, Tanaka teaches an image sensor (Tanaka, Figs. 2 and 7), comprising:
a first pixel and a second pixel arranged along a first direction each of the first and second pixels having a photoelectric conversion unit (Tanaka, Figs 4 and 7, Photodiode (PD) 61, Paragraph 0087) that generates an electric charge through photoelectric conversion of light (Tanaka, Fig. 7, A first pixel and a second pixel may be any pixels in pixel block 41m,2n-1 in the same column. The first direction is the vertical direction.); 
a first signal line (Tanaka, Fig. 7, VSL 42A2n-1), disposed along a second direction different from the first direction (Tanaka, Fig. 7, The second direction is the horizontal direction.), the first signal line configured to output a signal based upon the electric charge generated in the photoelectric conversion unit of the first pixel (Tanaka, Paragraph 0076);
a second signal line (Tanaka, Fig. 7, VSL 42A2n), disposed along the second direction (Tanaka, Fig. 7, The second direction is the horizontal direction.), the second signal line configured to output a signal based upon the electric charge generated in the photoelectric conversion unit of the second pixel (Tanaka, Paragraph 0076); and 
2n-1, 111B2n-1, 1132n-1 and 1132n), disposed in an area where the first pixel and the second pixel are arranged (Tanaka, Figs. 2 and 3, pixel access unit 11, Paragraphs 0056-0057, The area is interpreted as the area of the entire pixel access unit 11.), the connection unit configured to switch connection and disconnection between the second signal line and the first pixel (Tanaka, Paragraphs 0151-0154 and 0175-0177). 

Regarding claim 3, Tanaka teaches the image sensor according to claim 1 (see claim 1 analysis), wherein: 
the plurality of pixels arranged along the first direction include a first pixel and a second pixel (Tanaka, Fig. 7, A first pixel and a second pixel may be any pixels in pixel block 41m,2n-1 in the same column);
the plurality of signal lines include a first signal line (Tanaka, Fig. 7, VSL 42A2n-1) that is connected to the first pixel and the second pixel and a second signal line (Tanaka, Fig. 7, VSL 42A2n); 
the image sensor further comprises a first connection unit (Tanaka, Fig. 4, FET 66) that switches connection and disconnection between the first signal line and the first pixel (Tanaka, Paragraph 0103) and, a second connection unit that switches connection and disconnection between the second signal line and the second pixel (Tanaka, Fig. 7, FET 66 and/or Switch 111A2n-1, Paragraph 0149, The second connection unit bay be FET 66 of the second pixel and/or Switch 111A2n-1 since both connections are used to connect the second signal line and the second pixel.); and 
2n-1, 111B2n-1, 1132n-1 and 1132n, The connection unit connects the first pixel and the second signal line.), and to disallow connection of the second pixel and the second signal line by the second connection unit (Tanaka, Fig. 7, the second connection unit (Switch 111A2n-1) controls allowance and disallowance of the connection of the second pixel and the second signal line.).

Regarding claim 4, Tanaka teaches the image sensor according to claim 1 (see claim 1 analysis), wherein: 
the plurality of pixels include a first pixel (Tanaka, Fig. 7, #R112n-1) and a second pixel (Tanaka, Fig. 7, #R312n-1) arranged in a first column (Tanaka, Fig. 7, left column of 41m,2n-1) and a third pixel (Tanaka, Fig. 7, #G122n-1) and a fourth pixel (Tanaka, Fig. 7, #G322n-1) arranged in a second column (Tanaka, Fig. 7, right column of 41m,2n-1); 
the plurality of signal lines include a first signal line (Tanaka, Fig. 7, VSL 42A2n-1) that is connected to the first pixel and the second pixel and a second signal line (Tanaka, Fig. 7, VSL 42A2n) that is connected to the third pixel and the fourth pixel 
the image sensor further comprises a control unit (Tanaka, Fig. 2, Row control unit 22 and column control unit 24) that executes control so as to output a signal from the first pixel to the first signal line, to disallow output of a signal from the third pixel and a signal from the fourth pixel to the second signal line and to connect the second pixel to the second signal line by controlling the connection unit (Tanaka, Paragraphs 0173-0177, When Switch 111A2n-1 is closed for SF addition, a first pixel signal and second pixel signal (#R112n-1 and #R312n-1) is output to both the first and second signal lines and the third pixel signal and fourth pixel signal are disallowed output to the signal lines.).
Alternatively, the second pixel may be considered to be #G212n-1 or #G412n-1, and the third and fourth pixels may be considered to be #B222n-1 or #B422n-1. Therefore, when summing R signals a first pixel signal (#R112n-1) is output to the first and second signal lines. When summing G signals a second pixel signal (#G212n-1 or #G412n-1) would be output to the first and second signal lines. Further, when summing either R pixels or G pixels the third and fourth pixels would be disallowed to output signal to either signal line.


Regarding claim 5, Tanaka teaches the image sensor according to claim 2 (see claim 2 analysis), further comprising: 

a control unit (Tanaka, Fig. 2, Row control unit 22 and column control unit 24)  that executes control so as to disallow output of the signal generated based upon the electric charge generated in the photoelectric conversion unit of the first pixel to the first signal line by setting the first connection unit to a disconnected state (Tanaka, Fig. 4, Turning FET 66 off disconnects the first pixel and first signal line.); and to output the signal generated based upon the electric charge generated in the photoelectric conversion unit of the first pixel to the second signal line by setting the connection unit in a connected state (Tanaka, Paragraphs 0173-0177, When Switch 111A2n-1 is closed for SF addition, a first pixel signal and second pixel signal (#R112n-1 and #R312n-1) is output to both the first and second signal lines. The signal is based on the electric charge generated in the photoelectric conversion unit of the pixels.).

Regarding claim 6, Tanaka teaches the image sensor according to claim 3 (see claim 3 analysis), wherein: 
the plurality of pixels each include an accumulating unit that accumulates the electric charge generated in the photoelectric conversion unit (Tanaka, Fig. 4, FD 67 and 68, Paragraph 0114), and a generation unit (Tanaka, Fig. 4, amplification transistor 65) that generates a signal based upon the electric charge accumulated in the accumulating unit (Tanaka, Paragraph 0119);

the second connection unit switches connection and disconnection between the generation unit in the second pixel and the second signal line (Tanaka, Fig. 7, Switch 111A2n-1).

Regarding claim 8, Tanaka teaches the image sensor according to claim 6 (see claim 6 analysis) further comprising: 
a third connection unit (Tanaka, Figs. 4 and 7, The selection transistor 66 of Pixel unit 41m,2n is considered to be a third connection unit.) that switches connection and disconnection between the accumulating unit of the first pixel (Tanaka, Fig. 7, #R112n-1) and the accumulating unit of another pixel (Tanaka, Fig. 7, #R112n) different from both the first pixel and the second pixel, wherein: 
the control unit executes control so as to output a signal generated based upon a sum electric charge representing a sum of the electric charge generated in the photoelectric conversion unit of the first pixel and the electric charge generated in the photoelectric conversion unit of the other pixel by setting the third connection unit in a connected state (Tanaka, Paragraphs 0173-0177, The four R pixels of pixel units 41m,2n and 41m,2n-1 are summed through connections of the first, second and third connection units.).

Regarding claim 9, Tanaka teaches the image sensor according to claim 6 (see claim 6 analysis) wherein: 
m,2n and 41m,2n-1 are output to the first signal line.).
Alternatively, the second pixel may be #G212n-1 and the another pixel different from both the first pixel and the second pixel may be #B222n-1. When reading, each pixel signal is controlled to be output to the first signal line (Tanaka, Paragraph 0124). 

Regarding claim 12, Tanaka teaches an electronic camera comprising the image sensor according to claim 1 (see claim 1 analysis), and 
an image generation unit that generates image data based upon signals output from the pixels (Tanaka, Signal Processor 13, Paragraph 0064). 

Regarding claim 13, Tanaka teaches an electronic camera comprising:
the image sensor according to claim 2 (see claim 2 analysis), and 
an image generation unit that generates image data based upon signals output from the pixels (Tanaka, Signal Processor 13, Paragraph 0064). 


Claim(s) 1-6, 8-9 and 12-17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shishido (US 2018/0227551 A1).


a plurality of pixels arranged along both of a first direction and a second direction different from the first direction (Shishido, Figs. 7A and 17, pixel array 70, Paragraph 0068), each of the plurality of pixels having a photoelectric conversion unit that generates an electric charge through photoelectric conversion of light (Shishido, Fig. 12, photoelectric converter 13 (Elements 11, 12 and 15), Paragraph 0091); 
a plurality of signal lines disposed along the second direction, each of the plurality of signal lines connected to a plurality of pixels arranged along the first direction (Shishido, Fig. 7A and 22-24, vertical signal lines 47, Paragraph 0068 and 0119-0121, Each signal line is connected to a plurality of pixels in a column. ); and
a connection unit (Shishido, Figs. 7 and 23-24, Switches 72) (i) disposed in an area where the plurality of pixels are arranged (Shishido, Figs. 7 and 22-24, The area is interpreted as an area including both the pixels and the switches) and (ii) configured to connect a pixel of the plurality of pixels with another signal line different from the signal line connected to the pixel (Shishido, Paragraphs 0068 and 0119-0121).

Regarding claim 2, Shishido teaches an image sensor (Shishido, Figs. 7A and 17), comprising:
a first pixel and a second pixel arranged along a first direction each of the first and second pixels having a photoelectric conversion unit (Shishido, Fig. 12, photoelectric converter 13 (Elements 11, 12 and 15), Paragraph 0091) that generates an electric charge through photoelectric conversion of light (Shishido, Figs. 7A and 17, 
a first signal line (Shishido, Fig. 22, Signal line 47a), disposed along a second direction different from the first direction (Shishido, Fig. 7A and 22, The second direction is the horizontal direction.), the first signal line configured to output a signal based upon the electric charge generated in the photoelectric conversion unit of the first pixel (Shishido, Fig. 7A Paragraph 0068, Fig. 22);
a second signal line (Shishido, Fig. 22, Signal line 47b), disposed along the second direction (Shishido, Fig. 7A and 22, The second direction is the horizontal direction.), the second signal line configured to output a signal based upon the electric charge generated in the photoelectric conversion unit of the second pixel (Shishido, Fig. 7A Paragraph 0068, Fig. 22); and 
a connection unit (Shishido, Figs. 7 and 23-24, Switches 72), disposed in an area where the first pixel and the second pixel are arranged (Shishido, Figs. 7 and 22-24, The area is interpreted as an area including both the pixels and the switches), the connection unit configured to switch connection and disconnection between the second signal line and the first pixel (Shishido, Paragraphs 0068 and 0119-0121).


Regarding claim 3, Shishido teaches the image sensor according to claim 1 (see claim 1 analysis), wherein: 

the plurality of signal lines include a first signal line (Shishido, Fig. 22, Signal line 47a) that is connected to the first pixel and the second pixel (Shishido, Fig. 22, The first pixel may be the pixel of 63a and a second pixel may be the pixel above or below the first pixel.) and a second signal line (Shishido, Fig. 22, Signal line 47b); 
the image sensor further comprises a first connection unit (Shishido, Fig. 12 and 22, Selection circuit 63, Paragraph 0106, The first connection unit is the selection circuit of the first pixel.) that switches connection and disconnection between the first signal line and the first pixel (Shishido, Fig. 12 and 22, Selection circuit 63, Paragraph 0106) and, a second connection unit that switches connection and disconnection between the second signal line and the second pixel (Shishido, Fig. 22, Selection circuit 63a and/or switch 72, The second connection unit bay be Selection circuit 63a of the second pixel and/or switch 72 since both connections are used to connect the second signal line and the second pixel.); and 
a control unit (Shishido, Fig. 17, Row selection circuit 90 and Column Selection Circuit 91) that executes (i) a first control so as connect the first pixel to and the first signal line by the first connection unit and to connect the second pixel to and the second signal line by the second connection unit (Shishido, Paragraph 0119, When a first pixel (i,j) is summed with pixel (i,j+1), a signal from the first pixel is output to the first signal line and second signal line. When a second pixel (i+1,j) is summed with pixel (i+1,j+1) a signal from the second pixel is output to the first signal line and second signal line.) and 


Regarding claim 4, Shishido teaches the image sensor according to claim 1 (see claim 1 analysis), wherein: 
the plurality of pixels include a first pixel and a second pixel arranged in a first column and a third pixel and a fourth pixel arranged in a second column (Shishido, Fig. 7a); 
the plurality of signal lines include a first signal line that is connected to the first pixel and the second pixel and a second signal line that is connected to the third pixel and the fourth pixel (Shishido, Fig. 22, Signal lines 47a, A first signal line 47a is connected to a first pixel and a second pixel of its column (Examiner notes Figure 22 shows only 1 pixel, Figure 7A, 20 and Paragraph 0068 show a column signal line is connected to multiple pixels in a column.). The first to fourth pixel may be considered to be (i,j), (i+1,j), (i+2,j+1) and (i+3,j+1) respectively.); and
the image sensor further comprises a control unit (Shishido, Fig. 17, Row selection circuit 90 and Column Selection Circuit 91) that executes control so as to output a signal from the first pixel to the first signal line (Shishido, Paragraph 0119, 

Regarding claim 5, Shishido teaches the image sensor according to claim 2 (see claim 2 analysis), further comprising: 
a first connection unit (Shishido, Fig. 12 and 22, Selection circuit 63 of the first pixel) configured to switch connection and disconnection between the first pixel and the first signal line (Shishido, Fig. 12 and 22, Selection circuit 63, Paragraph 0106); and
a control unit (Shishido, Fig. 17, Row selection circuit 90 and Column Selection Circuit 91) that executes control so as to disallow output of the signal generated based upon the electric charge generated in the photoelectric conversion unit of the first pixel to the first signal line by setting the first connection unit to a disconnected state (Shishido, Fig. 12 and 22, Selection circuit 63, Paragraph 0106, Selection circuit 63 of the first pixel connects or disconnects the first pixel and first signal line.); and to output the signal generated based upon the electric charge generated in the photoelectric conversion unit of the first pixel to the second signal line by setting the connection unit in a connected state (Shishido, Paragraph 0119, When summing the first pixel (i,j), a signal from the first pixel is output to the second signal line.)).

Regarding claim 6, Shishido teaches the image sensor according to claim 3 (see claim 3 analysis), wherein: 
the plurality of pixels each include an accumulating unit (Shishido, Fig. 12, capacitor CS, Paragraph 0107) that accumulates the electric charge generated in the photoelectric conversion unit, and a generation unit that generates a signal based upon the electric charge accumulated in the accumulating unit (Shishido, Fig. 12, Reading circuit 62, Paragraph 0106);
the first connection unit switches connection and disconnection between the generation unit in the first pixel and the first signal line (Shishido, Fig. 12 and 22, Selection circuit 63, Paragraph 0106); and
the second connection unit switches connection and disconnection between the generation unit in the second pixel and the second signal line (Shishido, Fig. 22, Switch 72).

Regarding claim 8, Shishido teaches the image sensor according to claim 6 (see claim 6 analysis) further comprising: a third connection unit (Shishido, Fig. 24, 72d) that switches connection and disconnection between the accumulating unit of the first pixel (Shishido, Fig. 24, Pixel (i,j)) and the accumulating unit of another pixel (Shishido, Fig. 24, Pixel (i,j+2)) different from both the first pixel and the second pixel, wherein: the control unit executes control so as to output a signal generated based upon a sum electric charge representing a sum of the electric charge generated in the photoelectric conversion unit of the first pixel and the electric charge generated in the photoelectric 

Regarding claim 9, Shishido teaches the image sensor according to claim 6 (see claim 6 analysis) wherein:
the control unit executes control so as to output a signal from the first pixel to the first signal line and also to output a signal from another pixel (Shishido, Fig. 24, Pixel (i,j+2)) different from both the first pixel and the second pixel to the first signal line (Shishido, Fig. 24, Paragraph 0121).

Regarding claim 12, Shishido teaches an electronic camera comprising the image sensor according to claim 1 (see claim 1 analysis), and 
an image generation unit that generates image data based upon signals output from the pixels (Shishido, Camera Signal Processor 202, Paragraph 0124). 

Regarding claim 13, Shishido teaches an electronic camera comprising the image sensor according to claim 2 (see claim 2 analysis), and 
an image generation unit that generates image data based upon signals output from the pixels (Shishido, Camera Signal Processor 202, Paragraph 0124). 

Regarding claim 14, Shishido teaches an image sensor (Shishido, Figs. 7A and 17), comprising: 

a first output unit that outputs a first signal based upon the electric charge generated in the first photoelectric conversion unit (Shishido, Fig. 12, Reading circuit 62, Paragraph 0106, The first output unit is the reading circuit of a first pixel.); 
a second output unit that outputs a second signal based upon the electric charge generated in the second photoelectric conversion unit (Shishido, Fig. 12, Reading circuit 62, Paragraph 0106, The second output unit is the reading circuit of a second pixel.); 
a first signal line to which the first signal from the first output unit is output (Shishido, Fig. 22, Line 47a, The first pixel may be 63a of Figure 22); 
a second signal line to which the second signal from the second output unit is output (Shishido, Fig. 22, Line 47b, The second pixel may be 63b of Figure 22 or may be a second pixel in the column of the first pixel since pixels in the 63a column of pixels are also output to the second signal line 47b.); and 
a connection unit configured to connect the first output unit and the second signal line (Shishido, Fig. 22, Switch 72).

Regarding claim 15, Shishido teaches the image sensor according to claim 14 (see claim 14 analysis), wherein: the connection unit is arranged along both of a first 

Regarding claim 16, Shishido teaches the image sensor according to claim 14 (see claim 14 analysis), wherein: the first photoelectric conversion unit and the second photoelectric conversion unit are arranged along a first direction; and 
the first signal line and the second signal line are arranged along a second direction different from the first direction (Shishido, Figs. 7 and 22, Taking the interpretation of the second pixel being in the same column as the first pixel, the first photoelectric conversion unit and the second photoelectric conversion unit are arranged along a first direction (vertical direction). The first signal line and the second signal line are arranged along a second direction (horizontal direction).).

Regarding claim 17, Shishido teaches the image sensor according to claim 14 (see claim 14 analysis), wherein: the first output unit is connected to the second signal line via the connection unit to output the first signal to the second signal line (Shishido, Paragraph 0119).


an image generation unit that generates image data based upon signals output from the pixels (Shishido, Camera Signal Processor 202, Paragraph 0124). 

Claim(s) 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshikubo et al. (US 2014/0048690 A1).

Regarding claim 14, Oshikubo et al. (hereafter referred as Oshikubo) teaches an image sensor (Oshikubo, Fig. 1), comprising: 
a first photoelectric conversion unit and a second photoelectric conversion unit, each of the first and second photoelectric conversion units generates an electric charge through photoelectric conversion of light (Oshikubo, Fig. 1 and 2, Photodiode 21, Paragraph 0035, The first photoelectric conversion unit is from a pixel in the pixel column P11 and a second photoelectric conversion unit may be from a pixel in the pixel column P11 or P21.); 
a first output unit that outputs a first signal based upon the electric charge generated in the first photoelectric conversion unit (Oshikubo, Fig. 1 and 2, amplification transistor 24, Paragraph 0035, The first output unit is the amplification transistor of the first pixel.);  
a second output unit that outputs a second signal based upon the electric charge generated in the second photoelectric conversion unit (Oshikubo, Fig. 1 and 2, 
a first signal line to which the first signal from the first output unit is output (Oshikubo, Fig. 1, Line 82, Paragraphs 0025 and 0028, The first output unit outputs a signal to the first signal line 82 through switch S12); 
a second signal line to which the second signal from the second output unit is output (Oshikubo, Fig. 1, Line 83, Paragraph 0025 and 0028, The second output unit outputs a signal to the second signal line 83 through switch S23 or S13 depending on if the second pixel is in pixel column P11 or P21 ); and 
a connection unit configured to connect the first output unit and the second signal line (Oshikubo, Fig. 1, Vertical line selection switches S12-S89, Switch S13 of the connection unit connects the first output unit and the second signal line.).

Regarding claim 15, Oshikubo the image sensor according to claim 14 (see claim 14 analysis), wherein: the connection unit is arranged along both of a first direction and a second direction different from the first direction in an area where a plurality of the first photoelectric conversion units and a plurality of the second photoelectric conversion units and a plurality of the first output units and a plurality of the second output units are arranged (Oshikubo, Figs. 1, The connection unit is considered to be Vertical line selection switches S12-S89 and the area is an area containing the pixel array and the connection unit or the area of the entire image sensor. The connection unit is arranged along horizontal and vertical directions.).



Regarding claim 17, Oshikubo the image sensor according to claim 14 (see claim 14 analysis), the image sensor according to claim 14, wherein: the first output unit is connected to the second signal line via the connection unit to output the first signal to the second signal line (Oshikubo, Fig. 1, The first output unit is connected to the second signal line through the connection unit. Specifically, the first pixel in column P11 is connected to Line 83 through S13).

Regarding claim 18, Oshikubo the image sensor according to claim 17 (see claim 17 analysis), further comprising: 
a first connection unit configured to connect the first output unit and the first signal line (Oshikubo, Fig. 1, Switch S12, S12 connects the first output unit to the first signal line 82); and 

the first connection unit does not connect the first output unit and the first signal line in a case where the first signal is output to the second signal line by the connection unit (Oshikubo, Figs. 1 and 3, At a time when sc3 is high and sc1 and sc2 are low, S13 is connected and S12 is not. Therefore, the first connection unit does not connect the first output unit and the first signal line and the first signal is output to the second signal line by the connection unit.); and 
the second connection unit does not connect the second output unit and the second signal line in the case where the first signal is output to the second signal line by the connection unit (Oshikubo, Figs. 1 and 3, At a time when sc3 is high and sc1 and sc2 are low, S13 is connected and S23 is not. Therefore, the second connection unit does not connect the second output unit and the first signal is output to the second signal line by the connection unit.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshikubo et al. (US 2014/0048690 A1) in view of Shishido (US 2018/0227551 A1).

Regarding claim 19, Oshikubo the image sensor according to claim 14 (see claim 14 analysis). However, Oshikubo does not state an electronic camera, comprising: the image sensor; and an image generation unit that generates image data based upon signals output from the pixels.
In reference to Shishido, Shishido teaches an electronic camera comprising the image sensor, and an image generation unit that generates image data based upon signals output from the pixels (Shishido, Camera Signal Processor 202, Paragraph 0124). 
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Oshikubo with the teaching of an electronic camera and image generation unit as seen in Shishido to allow a user to operate the image sensor and to generate images from the image sensor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/WESLEY J CHIU/           Examiner, Art Unit 2698                                                                                                                                                                                             

/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698